Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
Double Patenting
The examiner holding the nonstatutory double patenting rejection in abeyance until the claims at issue are resolved.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clair, Jr. et al (RE38,405) in view of Tracey et al (2017/0098452) and further in view of Xu et al (2017/0295439).
Consider claims 1 and 15-16, Clair, Jr. et al teach a hearing-assist system and method for use in connection with the transmission of a sound program to patrons in a venue from a program source to venue-specific hearing assist devices respectively borne by the patrons (col. 4 lines 1-10), in which the signal of the sound program at the source contains pre-balanced degrees of music, speech and sound effect components (col. 3 lines 31-42; i.e., sound system produces sound (music/audio), amplifier), a hearing assist system (i.e., audio enhancement system) disposed between the program source and the venue-specific hearing assist devices for enhancing the intelligibility of the sound program to the patrons (par. 3 lines 43-47; audio enhancement system between source and personal transducer device), comprising: (a) an electronic signal processing unit operably connected intermediate the program source and the venue-specific hearing-assist devices (col. 5 lines 11-50; col. 7 lines 57-60; receiver /amplifier unit), the electronic signal processing unit comprising processing circuitry:(1) configured to reduce selected high energy music components of the sound (col. 7 lines 1-5; equalizer); 2) configured to selectively optimize designated ones of the speech components; and (3) configured to reduce the dynamic range of the components of the sound program signal (col. 6 lines 50-61; enhanced/augmentation); and (b) means for operably coupling the output of the electronic signal processing unit to the input of the venue-specific hearing-assist devices (col. 7 lines 5-7). 
Clair, Jr. et al suggest of processing of the signal prior to transmission (col. 7 lines 47-51). Clair, Jr. et al did not explicitly suggest the signal processing unit for a programmed re-balance of the degrees of music, speech, and sound effect components of the signal. In the same field of endeavor, Tracey et al teach s method and system for processing audio signals to influence the reproduction of the audio signals. The system process and balance of dialog, music, effect and height to produce enhance output audio for individual (abstract; par. 0045; 0053). Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date to incorporate the teaching of Tracey et al into view of Clair, Jr. et al and the result would have been predictable and resulted in providing benefit and enhance experience to the listeners or hearing-impaired users.  
Tracey et al suggest of processing plurality of signals of separate components. Tracey et al did not explicitly suggest of balancing of each of the sound program signals. In the same field of endeavor, Xu et al teach a hearing system and method for  processing each of the plurality of signals to achieve a desirable balance to enhance a target signal in a noisy environment in order to improve speech intelligibility (abstract; par. 0019; 0023; 0029-0030). Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date to incorporate the teaching of Xu et al into view of Clair, Jr. and Tracey et al and the result would have been predictable and resulted in providing improve speech intelligibility in a noisy environment.  
Consider claim 2, the combination teaches further including circuitry for introducing time delays to the sound received by the hearing assist devices (col. 5 lines 40-50 of Clair, Jr. et al).
Consider claim 17, the combination teaches in which the hearing assist devices are hearing aids or audio signal transmission headsets (col. 6 lines 34-41 of Clair, Jr. et al).
Response to Arguments
Applicant’s arguments with respect to claim(s) 7/8/2022 have been considered but are moot.
Conclusion
Any response to this action should be mailed to:
Mail Stop ____(explanation, e.g., Amendment or After-final, etc.)        	Commissioner for Patents
        			P.O. Box 1450
        			Alexandria, VA 22313-1450
		Facsimile responses should be faxed to:
(571) 273-8300
Hand-delivered responses should be brought to: 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quoc Tran whose telephone number is (571) 272-7511.  The examiner can normally be reached on Monday-Friday from 8:00 to 4:30 PM.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Duc Nguyen, can be reached on (571) 272-7503. 
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Technology Center 2600 whose telephone number is (571) 272-2600.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/Quoc D Tran/
Primary Examiner, Art Unit 2651
July 26, 2022